

115 HR 122 IH: Original Living Wage Act of 2017
U.S. House of Representatives
2017-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 122IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2017Mr. Al Green of Texas introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Fair Labor Standards Act to provide for the calculation of the minimum wage based on
			 the Federal poverty threshold for a family of 4, as determined by the
			 Bureau of the Census.
	
 1.Short titleThis Act may be cited as the Original Living Wage Act of 2017. 2.Findings; sense of Congress (a)FindingsCongress finds the following:
 (1)In 2015, there were approximately 43,100,000 Americans living in poverty who were separated from the opportunities of the Nation by their income, their housing, and their access to education, jobs, and health care.
 (2)A full-time worker earning the Federal minimum wage earns an income below the Federal poverty threshold for a family of 4, consisting of 2 adults and 2 children.
 (3)The average fair market rent for a 1-bedroom apartment is more than 65 percent of the monthly income of a full-time worker earning the minimum wage. In comparison, the generally accepted definition of affordability is for a household to pay not more than 30 percent of its income on housing.
 (4)Two full-time workers earning the Federal minimum wage earn an income below the national housing wage for a 1-bedroom apartment, the amount a person needs to earn to afford a 1-bedroom apartment at average rent.
 (b)Sense of CongressIt is the sense of Congress that— (1)the Federal minimum wage should, as a minimum, be adjusted every 4 years so that a person working for such a wage may earn an annual income that is not less than 15 percent higher than the Federal poverty threshold for a family of 4, as determined by the Bureau of the Census;
 (2)the minimum wage should be set at a level high enough to allow 2 full-time minimum wage workers to earn an income above the national housing wage; and
 (3)Congress, any of the several States, the District of Columbia, any territory or possession of the United States, any Indian tribe, or any local or municipal government of a State may establish a higher minimum wage requirement than that established in this Act.
 3.Minimum wageSection 6 of the Fair Labor Standards Act of 1938 (29 U.S.C. 206) is amended— (1)in subsection (a)(1)—
 (A)by striking and at the end of subparagraph (B); (B)by inserting and at the end of subparagraph (C); and
 (C)by inserting at the end the following:  (D)not less than the amount determined by the Secretary under subsection (b), beginning September 1, 2015;; and
 (2)by redesignating subsection (b) as subsection (c) and inserting after subsection (a) the following:  (b) (1)Subject to paragraph (2), not later than June 1, 2017, and once every 4 years thereafter, the Secretary shall determine the minimum wage rate applicable under subsection (a)(1) based on the formula described in paragraph (3). The Secretary shall publish such wage rate in the Federal Register not later than October 1 of each year.
 (2)If the minimum wage rate determined by the Secretary under paragraph (1) would result in a lower minimum wage rate than the minimum wage rate in effect at the time of such determination, the Secretary shall not adjust, pursuant to this subsection, the minimum wage rate so in effect.
 (3)The minimum wage rate determined by the Secretary under paragraph (1) shall be the minimum hourly wage sufficient for a person working for such wage for 40 hours per week, 52 weeks per year, to earn an annual income in an amount that is 15 percent higher than the Federal poverty threshold for a family of 4, with two children under the age of 18, and living in any of the 48 contiguous States, as published by the Bureau of the Census for the year in which the wage rate is being so determined..
			